Citation Nr: 0821731	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for Reiter's syndrome 
with degenerative joint disease and myositis of the low back, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 0 percent disabling.

3.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to the service-connected low 
back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976, from January to June 1991, and from October 2002 to 
September 2003.  The veteran was a member of the Army 
National Guard and the Puerto Rico National Guard for many 
years.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disorder is 
manifested by severe limitation of motion without ankylosis; 
and there is nothing in the record to suggest that he had 
pronounced intervertebral disc syndrome with findings like 
absent ankle jerk, or periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician of at 
least 6 weeks a year.

2.  Based on puretone audiometry and speech discrimination 
data obtained on VA audiology examinations and assessments, 
at most, the veteran had level I auditory acuity in each ear.

3.  A cervical spine disorder is not related to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  An increased rating, above 40 percent, is not warranted 
for the service-connected lumbar spine disorder.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2007).

2.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.2, 4.7, Diagnostic Code 6100 
(2007).

3.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's active military service, 
including as due to a service-connected disability. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

1.  Low back disorder

The veteran's service-connected low back disorder is 
currently assigned a 40 percent disability evaluation under 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
38 C.F.R. § 4.71a (2007).  Under the general rating formula 
for back disorders, a 40 percent rating is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  

A 40 percent rating is the maximum schedular rating under the 
regulations for limitation of motion of the lumbar spine 
absent ankylosis, which has not been demonstrated in this 
case.  Where the veteran is in receipt of the maximum 
evaluation due to limitation of motion, as here, 38 C.F.R. 
§§ 4.40 and 4.45 are not for application.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).

The evidence reveals that the veteran's service-connected 
lumbar spine disability does not more nearly approximate the 
criteria necessary for a rating in excess of 40 percent under 
Diagnostic Code 5242.  The evidence does not reveal that the 
veteran otherwise manifests neurologic disabilities due to 
his service-connected back disorder which would warrant a 
higher rating.  

The July 2005 VA spine examination, which included 
neurological assessment, did not attribute significant 
neurological disability to the service-connected low back 
disorder.  Sensory examination revealed intact pinprick and 
light touch in the lower extremities; motor examination 
revealed no atrophy in the lower extremities with muscle 
strength testing 5/5; and deep tendon reflexes were +2.  For 
the reasons explained above, the evidence does not support an 
increased rating for service-connected Reiter's syndrome with 
sacroiliitis and myositis.  

The Board has considered the application of other Diagnostic 
Codes.  Diagnostic Code 5243 applies to intervertebral disc 
syndrome and provides that, with regard to evaluating the 
disability based on total duration of incapacitating episodes 
over the past 12 months, the schedular criteria provide that 
a 60 percent evaluation is warranted if incapacitating 
episodes have a total duration of at least six weeks in a 
year.  The veteran has not been assessed with intervertebral 
disc syndrome, so Diagnostic Code 5243 is inapplicable in 
this case. 

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his low back disorder.  
Simply put, there is no basis for the assignment of a higher 
schedular evaluation, to include additional "staged 
ratings" for any portion of the claim's pendency.  See, 
e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

Records show that throughout the appeal he has been employed 
as a mechanic with the United States Postal Service.  The 
medical evidence reveals only one period of treatment where a 
physician prescribed no work for a few days.  On January 7, 
2004, the veteran sought emergent care for back pain and was 
prescribed rest at home for several days, until January 10, 
2004, when he could return to work.  

The Board has considered whether the veteran's low back claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with the low back, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  

2.  Bilateral hearing loss

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2007).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear. These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id. See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).  
Exceptional patterns of hearing loss, which are not for 
application in this case, are rated under 38 C.F.R. § 4.86 
(2007). 

In the present case, the record shows that the veteran 
underwent a VA audiometric examination in August 2005.  
Testing revealed puretone thresholds of 20, 50, 70, and 75 
decibels in the veteran's right ear and 20, 25, 25, and 20 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 54 
for the right ear and 23 for the left ear.)  Additionally, he 
had speech discrimination scores of 100 percent in the right 
ear and 96 percent in the left ear.  VA audiology assessment 
in March 2005 yielded identical results.  Under 38 C.F.R. §§ 
4.85, 4.86(b), and Table VI, these results correspond to 
level I acuity in each ear; which, in turn, warrants no more 
than a zero percent (noncompensable) rating under Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) rating for his bilateral 
hearing loss.  The audiometric examinations conducted during 
the appeal period clearly show that his hearing loss is 
noncompensable.  Simply put, there is no basis for the 
assignment of a higher schedular evaluation, to include 
additional "staged ratings" for any portion of the claim's 
pendency.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 
(2007).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  Service connection for a cervical spine disorder

The veteran seeks service connection for a cervical spine 
disorder.  He contends the his service-connected low back 
disorder, including Reiter's syndrome, led to his current 
cervical spine problems.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Secondary 
service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (2007).  38 C.F.R. § 
3.310 was recently amended. 71 Fed. Reg. 52744 (Sept. 7, 
2006).  However, as the earlier version of the regulation is 
more favorable to the veteran, the new version of the 
regulation will not be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In any event, the regulatory amendment 
cannot be applied prior to its effective date in October 
2006.  38 U.S.C.A. § 5110(g) (West 2002).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a cervical spine 
disorder due to service or a service-connected disability.  
The veteran does not contend, and the evidence does not show, 
that service connection for a cervical spine disorder is 
warranted on a direct basis.  Service treatment records are 
silent as to complaints, treatment, or diagnosis referable to 
the cervical spine.

A July 2005 VA examination report noted the veteran's 
complaints of pain and stiffness in the neck.  An April 2005 
magnetic resonance imaging report gave impressions of a small 
central bulging disc at C2-3, central herniated nucleus 
pulposus at C3-4 and at C4-5 and C5-6 with cord impingement, 
and degenerative changes from C4 to C6.

The preponderance of the medical evidence is against the 
claim with regard the issue of a relationship or nexus 
between the veteran's current cervical spine problems and his 
service-connected low back disorder.  

The positive medical nexus evidence, which tends to support 
the claim, consists of a June 9, 2006 treatment record 
prepared by Dr. E. Rivera-Ocasio which included the remark 
"[h]e continues [with] low back, cervical pain which is 
chronic and related to his primary musculoskeletal condition 
(Reiters)."

The negative medical nexus evidence, which tends not to 
support the claim, consists of a September 2006 VA 
examination and medical opinion.  The VA examiner concluded, 
after examining the veteran and reviewing the claims folders, 
that the veteran's "cervical conditions as less likely than 
not related to service-connected lumbosacral spine condition 
of Reiter's disease."  The examiner explained that 
"Reiter's syndrome usually does not affect cervical spine, 
but sacroiliac joints and lumbosacral joints."  The examiner 
also noted that the "cervical conditions are most likely 
related to degenerative joint disease (due to aging), and 
congenital spinal stenosis which was seen in the lumbosacral 
spine and not related to Reiter's disease at all."  The 
examiner concluded that "[p]athophysiology of cervical spine 
conditions are not etiologically related to lumbosacral spine 
conditions for which this patient is actually service-
connected."

The Board finds the negative opinion of the VA physician to 
be more probative and persuasive than the positive opinion of 
Dr. Rivera-Ocasio.  This is so, first, because the VA 
examiner's opinion was based on a review of the claims 
folders.  In other words, the VA examiner had the benefit of 
a review of all the evidence of record, including the 
positive medical opinion, in connection with preparing his 
opinion.  There is no indication in the private medical 
opinion that all of the medical evidence of record was 
reviewed.  On the contrary, the June 2006 treatment record 
noted that the veteran was last evaluated by her "last 
year."  Second, the Board finds the opinion of the VA 
physician to be more persuasive because he provided a 
rationale for his opinion while the private physician 
provided no such rationale.  The VA physician explained why 
it was less likely than not that there was a relationship 
between the cervical and lumbar spine disorders:  Reiter's 
syndrome usually does not affect the cervical spine.  
Further, the examiner provided an alternate etiology for the 
cervical spine problems:  age and congenital problems.  Thus, 
the preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder, including 
as secondary to service-connected low back disorder.

Statements by the veteran to the effect that he has a 
cervical spine disorder that is the result of service or his 
service-connected low back disorder do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the cervical spine claim for service 
connection, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the cervical 
spine claim and of his and VA's respective duties for 
obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim claims.  He reported in a July 
2007 statement that he had no further evidence to submit.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  The claims on appeal were 
readjudicated in March and July 2007 supplemental statements 
of the case, curing any timing defects with respect to the 
Dingess notice.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

For increased-compensation claims such as the low back and 
hearing loss claims on appeal, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2005, prior to the initial RO decisions that are the subject 
of the low back and hearing loss claims on appeal.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2005 does not meet the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

March 2006 and March 2007 statements of the case (SOCs) were 
sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of his increased rating 
claims.  The SOCs advised him of the rating considerations of 
38 C.F.R. § 4.1, explaining that the percentage ratings 
assigned are based upon the average impairment capacity 
resulting from injuries and diseases and their residual 
conditions in civil occupations, and also presented him with 
the correct diagnostic codes used to evaluate hearing loss 
and degenerative arthritis of the spine.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claims for increased 
ratings.  Therefore, he can be expected to understand from 
the various letters from the RO what was needed to support 
his claims for increased ratings.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in August 2005, he discussed the signs and 
symptoms of his hearing loss disability, with particular 
emphasis on the impact that the disability has on his daily 
life, like problems following conversations.  In addition, 
during his July 2005 VA spine examination he complained of 
pain with walking and difficulty doing his job as a result of 
his spine problems.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim of an increased rating for his service-
connected low back and hearing loss disabilities. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in July 2005 (spine), August 2005 (audiology) 
and September 2006 (cervical spine with medical opinion as to 
etiology) in connection with the claims on appeal.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A claim for an increased rating for Reiter's syndrome with 
degenerative joint disease and myositis of the low back is 
denied.

A claim for an increased rating for bilateral hearing loss is 
denied.

A claim for service connection for a cervical spine disorder 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


